Citation Nr: 0528640	
Decision Date: 10/25/05    Archive Date: 11/01/05

DOCKET NO.  02-12 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left ankle 
disability.  

2.  Entitlement to service connection for right ankle sprain.  

3.  Entitlement to service connection for bilateral hip 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel




INTRODUCTION

The veteran served on active duty from June 1971 to July 
1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The issues on appeal were originally before the Board in July 
2004 when they were remanded for additional evidentiary 
development.


FINDINGS OF FACT

1.  A left ankle disability was not manifested during active 
duty or for many years thereafter and there is otherwise no 
causal relationship to service.  

2.  The preponderance of the evidence demonstrates that there 
is no link between currently existing right ankle sprain and 
the in-service injury to the right ankle. 

3.  A bilateral hip disability was not manifested during 
active duty or for many years thereafter and there is 
otherwise no causal relationship to service.  


CONCLUSIONS OF LAW

1.  A left ankle disability was not incurred in or aggravated 
by the veteran's active duty service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).  

2.  A right ankle sprain was not incurred in or aggravated by 
the veteran's active duty service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).  

3.  Bilateral hip disability was not incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  8 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in April 2001 and 
July 2004 VCAA letters and the statement of the case have 
collectively informed the appellant of the information and 
evidence necessary to warrant entitlement to the benefits 
sought.  Moreover, in the July 2004 VCAA letter the appellant 
was advised of the types of evidence VA would assist in 
obtaining as well as the appellant's own responsibilities 
with regard to identifying relevant evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

In this case, the RO's decision came before complete 
notification of the veteran's rights under the VCAA.  It is 
arguable that the VCAA notice was not timely.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The Board finds, 
however, that any defect with respect to the timing of the 
VCAA notice in this case was harmless error for the reasons 
specified below.  After the rating action on appeal was 
promulgated, the RO did provide notice to the claimant in 
July 2004 regarding what information and evidence was needed 
to substantiate the claim, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his or her possession that 
pertains to the claim.  Under these circumstances, the Board 
finds that all notification and development action needed to 
render a fair decision on this claim have been accomplished 
and that adjudication of the claim, without directing or 
accomplishing any additional notification and or development 
action, poses no risk of prejudice to the appellant.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims. 
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).

The Board also notes that the VCAA letters implicitly 
notified the appellant that he should submit any pertinent 
evidence in his possession.  In this regard, he was 
repeatedly advised to identify any source of evidence and 
that VA would assist him in requesting such evidence.  The 
Board believes that a reasonable inference from such 
communication was that the veteran must also furnish any 
pertinent evidence he himself may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the veteran and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record demonstrates that the veteran has 
been afforded VA examinations in connection with this claims, 
and the requirements of 38 C.F.R. § 3.159(c)(4) have been 
met.  Moreover, all available pertinent records, in service 
and VA, have been obtained.  Significantly, no additional 
pertinent evidence has been identified by the appellant as 
relevant to the issues being adjudicated by this appeal.  The 
Board finds that no further action is required by VA to 
assist the veteran with the claims.

Service connection criteria

The issues before the Board involves claims of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Analysis

The Board finds that service connection is not warranted for 
any of the disabilities on appeal.  The service medical 
records demonstrate that in 1973, the veteran sprained the 
ligaments of his right ankle and in December 1983, he 
complained of pain in the left calf.  The assessment at that 
time was left muscle strain.  The service medical records 
were silent as to any problems with the veteran's hips.  The 
records do not demonstrate the presence of any chronic 
problems with the veteran's hips or ankles.  Nineteen 
physical examinations which were conducted between December 
1970 and May 1991 were silent as to the present of hip or 
ankle problems.  Clinical evaluation of the lower extremities 
was found to be normal at the time of all 19 examinations.  
The dates of the examinations are evenly distributed 
throughout the veteran's active duty service.  The veteran's 
own reports of medical history do not indicate a chronic 
problem existed with his hips or ankles during active duty.  
Reports of Medical History completed by the veteran in 
December 1970, February 1973, July 1978, April 1979, May 
1980, May 1984, April 1985, March 1986, April 1987, May 1988, 
May 1989, May 1990, and May 1991 did not indicate in any way 
that the veteran had problems with his hips or ankles.  

There is no competent evidence of the presence of arthritis 
to a compensable degree within one year of discharge which 
would allow for a grant of service connection on a 
presumptive basis for any of the disabilities on appeal.  No 
pertinent abnormalities were reported by the veteran or noted 
by the examiner at the time of a September 1991 VA 
examination.  There are no reports of X-ray examinations 
conducted within one year of discharge documenting the 
presence of arthritis in the hips or ankles.  

There is a gap of more than five years between the veteran's 
discharge and the first clinical evidence of the presence of 
any of the disabilities on appeal.  On VA examination in 
February 1998, the veteran reported he pulled the ligaments 
of his right ankle in 1972 after which it swelled up and he 
was casted for a week.  He reported that he subsequently 
experienced intermittent pain in the ankle.  Physical 
examination revealed slight limitation in lateral movements 
of the ankle.  The diagnosis was chronic right ankle strain.  
A February 1998 X-ray examination of the right ankle was 
interpreted as being normal.  

VA clinical records reveal treatment primarily for back and 
knee pain but also document intermittent treatment of the 
hips and ankles.  A September 2000 VA clinical record 
indicates the veteran was complaining of increasing bilateral 
hip pain.  A March 2001 VA clinical record included a 
subjective complaint of arthritis in the hips.  The 
assessment was osteoarthritis.  In July 2001, the veteran 
complained of increased pain in both ankles and the left hip.  
In March 2002, he reported left hip and right ankle pain.  
The assessment was arthritis.  An August 2002 VA clinical 
record includes the subjective complaint of arthritis in the 
left hip.  It was noted, however, that X-ray examination of 
the hip was normal.  A December 2003 VA clinical record 
indicates that the veteran complained of continual ankle 
pain.  

Additionally, a VA examination was conducted in December 
2003.  The veteran reported that he had a right ankle sprain 
during active duty and noted a residual aching and stiffness 
over the last four years.  Physical examination revealed that 
the right ankle was not painful on motion testing.  The 
diagnosis was sprain of the right ankle with residuals.  

The Board finds that none of the VA clinical records or the 
reports of VA examinations associated with the claims file 
include the competent opinion of a health care professional 
linking any current hip or ankle disability to the veteran's 
active duty service in any way.  

The only evidence of record which links currently existing 
hip or ankle disabilities to the veteran's active duty 
service in any way is the veteran's own allegations.  At the 
time he submitted his claim in August 1999, he opined that he 
had degenerative joint disease in the hips and ankles due to 
overuse of the left leg and knee while favoring his right 
knee.  In June 2001, he reported that he injured the nerve in 
his left hip while on active duty.  His right hip disability 
was the result of continuous vibrations and a twisted body 
position he experienced while flying military aircraft.  The 
Board finds, however, that the veteran is a lay person.  A 
lay person is not competent to make a medical diagnosis or to 
relate a medical disorder to a specific cause.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  His allegations 
as to the diagnosis and etiology of any hip or ankle 
disability are without probative value.  

The Board finds that there is competent evidence of record 
which demonstrates that the currently existing hip and ankle 
disabilities are not linked to the veteran's active duty 
service.  A VA examination was conducted in August 2004 to 
determine the etiology of the veteran's hip and ankle 
symptomalogy.  Subjectively, the veteran reported that his 
left hip pain began in 1975.  He was unable to sleep due to 
pain in the left hip.  He reported that he damaged his 
sciatic nerve flying helicopters which resulted in pain in 
the left hip.  He denied trauma or injury to the left hip.  
The right hip pain was reported to have begun three years 
prior and was carrying over from pain in the left hip.  The 
veteran denied injury or trauma to the right hip.  The right 
ankle pain began in 1972 during physical therapy.  Eight 
years prior to the examination, the ankle starting swelling 
and became painful when he walked.  The left ankle disability 
began 7 years prior to the examination.  However, 
objectively, it was noted that August 2004 X-rays were 
interpreted as revealing negative disabilities of the hips, 
negative disability in the right ankle and os tibialis but an 
otherwise negative left ankle examination.  The diagnoses 
from the VA examination were bilateral ankle strain and 
bilateral hip strain.  The examiner opined that it was less 
likely than not that the bilateral ankle condition was 
related to the veteran's injuries during service based on 
records demonstrating that there were no residuals from the 
injuries.  The examiner also opined that it was less likely 
than not that the veteran's bilateral hip condition was 
related to his military service because there was no service 
medical records showing management for hip conditions.  The 
Board finds this evidence more probative than the veteran's 
opinions as to the etiology of the disabilities on appeal.  
The examiner reviewed the claims file, examined the veteran 
and then formed opinions based on his professional judgment 
and provided a rationale for his opinions.  

The veteran has argued that there is continuity of 
symptomalogy from the time of the in-service injuries to the 
present.  There is no objective evidence of this continuity 
of symptomatology.  The Board finds, that greater probative 
weight is to be accorded the veteran's own reports of medical 
history he completed during his active duty service which 
were silent as to any hip or ankle problems.  See Curry v. 
Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous evidence 
has greater probative value than history as reported by the 
veteran].  

As the preponderance of the evidence is against the claims of 
entitlement to service connection for a left ankle 
disability, right ankle sprain and bilateral hip disability, 
the benefit-of-the-doubt rule does not apply, and the claims 
must be denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).




ORDER

The appeal is denied.  



	                        
____________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


